Order filed May 27, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00427-CV
                                     ____________

                              In The Matter of C.M.M.


                   On Appeal from County Court at Law No. 1
                           Galveston County, Texas
                       Trial Court Cause No. 15JV0434


                                        ORDER

       This is an accelerated appeal from an order waiving jurisdiction and
transferring the case to district court for C.M.M., a juvenile, to stand trial as an adult.
See Tex. Fam. Code Ann. § 56.01.

       The notice of appeal was filed May 16, 2016. reporter’s record was due within
10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b). The record
has not been filed.

       Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:
      We order Lynette Erskine, the official court reporter, to file the record in this
appeal on or before June 6, 2016. If she does not timely file the record as ordered,
the court will issue an order requiring her to appear at a hearing to show cause why
the record has not been timely filed and why she should not be held in contempt of
court for failing to file the record as ordered. Contempt of court is punishable by a
fine and/or confinement in jail.



                                   PER CURIAM




                                          2